Exhibit 10(c)

RATE SCHEDULE FS
FLEXIBLE STORAGE SERVICE
FORM OF STORAGE AGREEMENT

CONTRACT NO. 018110

THIS AGREEMENT, made and entered into as of the ____ day of __________, _____,
by and between:

PANHANDLE EASTERN PIPE LINE COMPANY, (hereinafter called "Panhandle"), a
Delaware Corporation,

and

PEOPLES GAS LIGHT AND COKE COMPANY (THE) (hereinafter called "Shipper"), a(n)
LOCAL DISTRIBUTION COMPANY incorporated in the State of IL.

W I T N E S S E T H:

WHEREAS, Panhandle has available underground Gas Storage capacity; and

WHEREAS, Shipper desires to purchase and Panhandle desires to provide certain
storage and transportation service.

NOW, THEREFORE, Panhandle and Shipper do mutually agree as follows:

ARTICLE 1
DELIVERY OF THE STORED VOLUME

1.1   Shipper hereby agrees to purchase the storage service offered by Panhandle
hereunder and desires to have the volumes hereinafter set forth (Stored Volume)
injected into the storage facilities identified below for Shipper's account
during the term hereof, up to the Maximum Stored Quantity, set out below, which
shall be the maximum inventory Shipper may have injected into storage during the
Injection Period as defined below and maintained in storage hereunder at any
given time. Stored Volumes are to be withdrawn from storage and delivered to
Shipper during the Withdrawal Period as defined below pursuant to the terms and
conditions of this Storage Agreement, all in accordance with Section 2 of Rate
Schedule FS and as restricted by the volumes and percentages set out below.

This contract is for Market Area Storage

 

        

This contract is for Field Area Storage

 

   X   

 

Injection period:

 

                    

Withdrawal period:

 

                    

Effective from 04/01/2003 through 11/30/2003:

Maximum Stored Quantity (MSQ):

 

940,000 Dt.

Maximum Daily Injection Quantity (MDIQ):

 

15,000 Dt./Day

Maximum Daily Withdrawal Quantity (MDWQ):

 

31,400 Dt./Day



Percentage of the Stored Volume

 

 

to the

 

 

Maximum Stored Quantity

 

Available Withdrawal Quantities

 

 

 

100% - 0%

 

100% of MDWQ

 

 



--------------------------------------------------------------------------------



1.2   In each year of the term of this Storage Agreement, Shipper may elect to
retain a portion of its Stored Volume as carry-over volume (Carry-over Volume)
to be left in storage during the succeeding Injection Period as set forth herein
and withdrawn in the succeeding Withdrawal Period as set forth herein. Shipper
may so retain up to 20% of its Maximum Stored Quantity for such carry-over
without penalty. In the event the retained Carry-over Volume exceeds 20% of its
Maximum Stored Quantity, Shipper will be subject to an additional percentage
retention of Gas as set forth in Section 1.3. The sum of the Carry-over Volume
and the volumes delivered by Shipper for storage during any period shall not
exceed Shipper's Maximum Stored Quantity set forth in Section 1.1 of this
Storage Agreement.

1.3   Shipper agrees to furnish, in addition to volumes delivered into storage,
a volume of Gas equal to the percentage set out in effective Tariff Sheet No. 14
of such volumes delivered for injection into storage in each year of the term
hereof to be retained by Panhandle for use of compressor fuel, plus an
additional volume of Gas equal to the percentage set out in effective Tariff
Sheet No. 14 of volumes delivered to Shipper in each year of the term hereof to
be retained by Panhandle for use as compressor fuel. No compressor fuel need be
furnished for volumes carried over from any Withdrawal Period as set forth
herein unless Shipper retains more than 20% of its Maximum Stored Quantity in
any year as Carry-over Volumes. In such event, pursuant to Section 1.2, such
Carry-over Volumes in excess of 20% of Shipper's Maximum Stored Quantity shall
be subject to a .25% additional compressor fuel retention by Panhandle.

1.4   Panhandle shall receive from Shipper and inject into storage each Month
during the Injection Period as set forth herein, Gas as nominated pursuant to
the General Terms and Conditions.

1.5   Where Shipper has designated as the WS point a point not located on
Panhandle's system, then the maximum quantities for injection and withdrawal on
any Day shall be subject to any restrictions or other limitations applicable to
the lease or agreement between Panhandle and the owner or operator of the
storage facility, in addition to the restrictions and limitations of agreement
and Rate Schedule FS.

ARTICLE 2
BILLING AND PAYMENT

For the services provided or contracted for hereunder, Shipper agrees to pay
Panhandle the then-effective, applicable rates and charges under Panhandle's
Rate Schedule FS filed with the Commission, as such rates and charges and Rate
Schedule FS may hereafter be modified, supplemented, superseded, or replaced
generally or as to the service hereunder. Panhandle reserves the right from time
to time to unilaterally file and to make effective any such changes in the terms
or rate levels under Rate Schedule FS and the applicability thereof, the General
Terms and Conditions or any other provisions of Panhandle's Tariff, subject to
the applicable provisions of the Natural Gas Act and the Commission's
Regulations thereunder.

From time to time Panhandle and Shipper may agree in writing, on a level of
discount of the otherwise applicable rates and charges hereunder, pursuant to
the effective applicable provisions of Rate Schedule FS and subject to the
Regulations and Orders of the Commission. For example, Panhandle and Shipper may
agree that a specified discounted rate shall apply: (a) only to certain
Quantities under this Agreement; (b) only if specified Quantity levels are
actually achieved or only with respect to Quantities below a specified level;
(c) only during specified time periods; or (d) in a specified relationship to
the Quantities actually injected, withdrawn or stored (i.e., that the rates
shall be adjusted in a specified relationship to Quantities actually injected,
withdrawn or stored); provided, however, that any such discounted rate set forth
above shall be between the Maximum Rate and Minimum Rate applicable to the
service provided under this Agreement. Any discount(s) shall be effective only
on a prospective basis and as specified in the written agreement between
Panhandle and Shipper.

 

 



--------------------------------------------------------------------------------



From time to time Panhandle and Shipper may agree to a Negotiated Rate for a
specified term for service hereunder. Provisions governing such Negotiated Rate
and term shall be set forth on Exhibit A hereto.

ARTICLE 3
POINTS OF RECEIPT AND DELIVERY

During the Injection Period Gas shall be received by Panhandle from Shipper for
injection into storage, and during the Withdrawal Period the Stored Volume
withdrawn for the account of Shipper hereunder shall be delivered to Shipper, at
the WS Point as defined in the General Terms and Conditions on a firm basis.

ARTICLE 4
TERM

4.1   This Agreement shall be effective from the date first stated above.
Panhandle shall provide firm storage service for Shipper pursuant to this
Agreement from 1st day of April, 2003 through 30th day of April, 2004, when the
term of this Agreement shall expire.

ARTICLE 5
GENERAL TERMS AND CONDITIONS

This Agreement and all terms for service hereunder are subject to the further
provisions of Rate Schedule FS and the General Terms and Conditions of
Panhandle's Tariff, as such may be modified, supplemented, superseded or
replaced generally or as to the service hereunder. Panhandle reserves the right
from time to time to unilaterally file and to make effective any such changes in
the provisions of Rate Schedule FS and/or the General Terms and Conditions,
subject to the applicable provisions of the Natural Gas Act and the Commission's
Regulations thereunder. Such Rate Schedule and General Terms and Conditions, as
may be changed from time to time, are by this reference incorporated in their
entirety into this Agreement and made an integral part hereof.

ARTICLE 6
SUCCESSION AND ASSIGNMENT

This Agreement shall be binding upon and inure to the benefit of any
successor(s) to either Panhandle or Shipper by merger, consolidation or
acquisition. Either Panhandle or Shipper may assign or pledge this Agreement and
all rights and obligations hereunder under the provisions of any mortgage, deed
of trust, indenture or other instrument which it has executed or may execute
hereafter as security for indebtedness; otherwise, except as provided in Section
15 of the General Terms and Conditions, neither Panhandle nor Shipper shall
assign this Agreement or its rights hereunder without first having obtained the
formal written consent of the other(s).

ARTICLE 7
NOTICES

Except as herein otherwise provided, any notice, request, demand, statement or
bill provided for in this Storage Agreement and in the General Terms and
Conditions of the Tariff and the Rate Schedules to which they apply, or any
notices which either Panhandle or Shipper may desire to give to the other, shall
be in writing and shall be considered as duly delivered when mailed by
registered mail to the post office address of Panhandle or Shipper, or at such
other address as either shall designate by formal written notice. Routine
communications, including monthly statements and payments, shall be considered
as delivered when mailed by either registered or ordinary mail. The Post Office
addresses of both Panhandle and Shipper are as follows:

 

 



--------------------------------------------------------------------------------



PANHANDLE

Payment:

 

Panhandle Eastern Pipe Line Company

 

 

P. O. Box 201202

 

 

Houston, Texas 77216-1202

 

 

 

Nomination and

 

Panhandle Eastern Pipe Line Company

Scheduling:

 

Attn: Marketing Operations

 

 

P. O. Box 4967

 

 

Houston, Texas 77210-4967

 

 

Phone: (713) 989-7590

 

 

Facsimile: (713) 989-1121

 

 

 

Pipeline Emergencies:

 

Panhandle Eastern Pipe Line Company

(Not to be used for

 

Attn: Gas Control

any other purpose)

 

P. O. Box 4967

 

 

Houston, Texas 77210-4967

 

 

Phone: (713) 627-5623

 

 

Toll Free: 1-800-225-3913

 

 

 

All Other:

 

Panhandle Eastern Pipe Line Company

 

 

Attn: Customer Services

 

 

P. O. Box 4967

 

 

Houston, Texas 77210-4967

 

 

Phone: (713) 627-4272 or

 

 

1-800-275-7375

 

 

Facsimile: (713) 989-1178

SHIPPER

Billing:

 

PEOPLES GAS LIGHT AND COKE COMPANY (THE)

 

 

Mailing:

130 E RANDOLPH DR, 23RD FLOOR

 

 

 

CHICAGO, IL

60601

 

 

Street:

130 E RANDOLPH DR, 23RD FLOOR

 

 

 

CHICAGO, IL

60601

 

 

Attn: GAS ACCOUNTING

312-240-7692

 

 

 

 

 

Nomination and

 

 

 

 

Scheduling: (1)

 

PEOPLES GAS LIGHT AND COKE COMPANY (THE)

 

 

Mailing:

130 E RANDOLPH DR, 22ND FLOOR

 

 

 

CHICAGO, IL

60601

 

 

Street:

130 E RANDOLPH DR, 22ND FLOOR

 

 

 

CHICAGO, IL

60601

 

 

 

Attn: DAVE WEAR

312-762-1647

 

 

 

 

 

All Other:

 

PEOPLES GAS LIGHT AND COKE COMPANY (THE)

 

 

Mailing:

130 E RANDOLPH DR, 22ND FLOOR

 

 

 

CHICAGO, IL

60601

 

 

Street:

130 E RANDOLPH DR, 22ND FLOOR

 

 

 

CHICAGO, IL

60601

 

 

 

Attn: ROY RODRIGUEZ

312-240-4294

(1)   Please provide street address in addition to mailing address.



--------------------------------------------------------------------------------







Contract-No:

018110



IN WITNESS WHEREOF, both Panhandle and Shipper have caused this Agreement to be
executed in several counterparts by their respective officers or other persons
duly authorized to do so, as of the date first stated above.

 

PANHANDLE EASTERN PIPE LINE COMPANY





By

/s/ Robert O. Bond



Robert O. Bond



(Please type or print name)

Title

  Vice President  

Executed

      4-1-03      

                          (Date)

 

 

PEOPLES GAS LIGHT AND COKE COMPANY (THE)





By

/s/ William E. Morrow



William E. Morrow



(Please type or print name)

Title

Executive Vice President

Executed

March 27, 2003                               (Date)

 

 



--------------------------------------------------------------------------------



 

QUANTITIES

Storage Agreement
Between
Panhandle Eastern Pipe Line Company
For
Firm Storage Service
Under Rate Schedule FS

 

and

 

PEOPLES GAS LIGHT AND COKE COMPANY (THE)

Contract No. 018110

Effective from

04/01/2003

through

11/30/2003:

 

Maximum Stored Quantity (MSQ)

:

940,000

Dt

Maximum Daily Injection Quantity (MDIQ)

:

15,000

Dt./Day

Maximum Daily Withdrawal Quantity (MDWQ)

:

31,400

Dt./Day















Effective from

12/01/2003

through

03/31/2004:

 

Maximum Stored Quantity (MSQ)

:

940,000

Dt

Maximum Daily Injection Quantity (MDIQ)

:

15,000

Dt. /Day

Maximum Daily Withdrawal Quantity (MDWQ)

:

47,135

Dt. /Day















Effective from

04/01/2004

through

04/30/2004:

 

Maximum Stored Quantity (MSQ)

:

940,000

Dt

Maximum Daily Injection Quantity (MDIQ)

:

15,000

Dt./Day

Maximum Daily Withdrawal Quantity (MDWQ)

:

31,400

Dt./Day

 

 



--------------------------------------------------------------------------------



 

Contract-No: 018110

Storage Agreement
For
Firm Storage Service
Under Rate Schedule FS

 

Point(s) of Delivery

 

 

 

 

 

 

Function-

 

 

 

 

 

 

 

 

 

 

Meter

 

alization/

 

 

 

 

 

 

No.

 

Delivered To

 

No.

 

Mileage

 

County

 

State

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2003 Through: 11/30/2003

 

 

 

 

 

 

1

 

PEOPLES GAS LIGHT AND COK

 

66627

 

T/FIELD

 

RENO

 

KS

 

31,400

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective from: 12/01/2003 Through: 03/31/2004

 

 

 

 

 

 

2

 

PEOPLES GAS LIGHT AND COK

 

66627

 

T/FIELD

 

RENO

 

KS

 

47,135

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2004 Through: 04/30/2004

 

 

 

 

 

 

3

 

PEOPLES GAS LIGHT AND COK

 

66627

 

T/FIELD

 

RENO

 

KS

 

31,400

 

 

 

Description of Facilities

 

 

 

 

 

 

 

 

Atmos.

 

 

Existing/

 

Operated and

 

 

 

Pres.

No.

 

Proposed

 

Installed by

 

Maintained by

 

(Psia)

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2003 Through: 11/30/2003

 

 

1

 

EXISTING

 

------

 

PANHANDLE EASTERN PIPE LINE

 

0

 

 

 

 

 

 

 

 

 

Effective from: 12/01/2003 Through: 03/31/2004

 

 

2

 

EXISTING

 

------

 

PANHANDLE EASTERN PIPE LINE

 

0

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2004 Through: 04/30/2004

 

 

3

 

EXISTING

 

------

 

PANHANDLE EASTERN PIPE LINE

 

0

 

 



--------------------------------------------------------------------------------



 

Contract-No: 018110

Storage Agreement
For
Firm Storage Service
Under Rate Schedule FS

 

 

Point(s) of Receipt

 

 

 

 

 

 

Function-

 

 

 

 

 

 

 

 

 

 

Meter

 

alization/

 

 

 

 

 

 

No.

 

Received From

 

No.

 

Mileage

 

County

 

State

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2003 Through: 04/30/2004

 

 

 

 

 

 

1

 

PEOPLES GAS LIGHT AND COK

 

66626

 

T/FIELD

 

RENO

 

KS

 

15,000

 

 

 

 

Description of Facilities

 

 

 

 

 

 

 

 

Atmos.

 

 

Existing/

 

Operated and

 

 

 

Pres.

No.

 

Proposed

 

Installed by

 

Maintained by

 

(Psia)

 

 

 

 

 

 

 

 

 

Effective from: 04/01/2003 Through: 04/30/2004

 

 

1

 

EXISTING

 

------

 

PANHANDLE EASTERN PIPE LINE

 

0

 

 



--------------------------------------------------------------------------------



 

RATE SCHEDULE FS (Continued)
FLEXIBLE STORAGE SERVICE
FORM OF SERVICE AGREEMENT

EXHIBIT A

Storage Agreement
For
Firm Service
Under Rate Schedule FS

 

Contract No. 018110

NEGOTIATED RATE AGREEMENT

Shipper agrees to the Negotiated Rate option in accordance with Section 3.9 of
Rate Schedule FS and notifies Panhandle that it desires to be billed, and agrees
to pay, the charges specified below for the period commencing __________ and
continuing until __________. Shipper acknowledges that this election is an
alternative to the billing of charges for Rate Schedule FS set forth on
effective Tariff Sheet No. ___,as revised from time to time. Shipper also
acknowledges that its election constitutes waiver of its reliance on and its
right to use the recourse rates which are available to it under the Rate
Schedule FS.

Specification of Negotiated Rate:

 

 

 

PANHANDLE EASTERN PIPE LINE COMPANY





By

_______________________________



_______________________________



(Please type or print name)

SHIPPER:

_______________________________

BY:

_______________________________



_______________________________



(Please type or print name)

DATED:

_______________________________

SUPERSEDES EXHIBIT A DATED: ___________

 

 



--------------------------------------------------------------------------------



 

PANHANDLE EASTERN PIPE LINE COMPANY

5444 Westheimer Road/P.O. Box 4967
Houston, Texas 77056/77210-4967
Marketing Administration Department
(713) 627-4272
Fax: (713) 989-1178

March 7, 2003

PEOPLES GAS LIGHT AND COKE COMPANY (THE)
130 E RANDOLPH DR, 22ND FLOOR
CHICAGO, IL 60601

Gentlemen:
Re: 018110

Currently, Panhandle Eastern Pipe Line Company ("Transporter") is transporting
natural gas pursuant to and in accordance with the regulations issued by the
Federal Energy Regulatory Commission ("FERC") enabling Transporter to provide
transportation pursuant to Section 7 of the Natural Gas Act ("NGA") and Subpart
G of 18 C.F.R. Part 284.

In order for Transporter to initiate transportation of natural gas in accordance
with the referenced service agreement, certain assurances must be obtained from
you, as Shipper.

Shipper represents and warrants that the gas purchased for transportation and
transported by Transporter pursuant to the referenced transportation agreement
is eligible for transportation pursuant to Subpart G of 18 C.F.R. Part 284 or
other similar applicable laws, regulations, and authorities.

Please execute in the spaces provided for below and return with the executed
Transportation Agreement.

 

Sincerely,

 

 

 

 

PANHANDLE EASTERN PIPE LINE COMPANY

 

 

 

 

By:

/s/ Robert O. Bond

 

 

 

 

Title:

Vice President

 

Agreed to an Accepted this
27th day of March, 2003

PEOPLES GAS LIGHT AND COKE COMPANY (THE)

 

 

By:

/s/ William E. Morrow

 

 

 

William E. Morrow

 

(Please type or print name)

 

 

Title:

Executive Vice President